            Case 2:20-cv-01652-AMM Document 9 Filed 02/26/21 Page 1 of 2                                FILED
                                                                                               2021 Feb-26 PM 01:53
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


TERESA LARSEN, on behalf of herself and all
others similarly situated,
                           Plaintiff,                   Case No. 2:20-CV-01652-AMM

       v.

APPLE INC.,
                              Defendant.


                                   JOINT STATUS REPORT

       Plaintiff Teresa Larsen and Defendant Apple Inc. (“Apple”)1 hereby jointly submit this

status report pursuant to the Court’s January 27, 2021 text Order staying this action pending a

ruling by the Judicial Panel on Multidistrict Litigation (“JPML”) on Apple’s Motion for Transfer

of Actions Pursuant to 28 U.S.C. § 1407 for Centralized Pretrial Proceedings (the “Transfer

Motion”).

       On February 17, 2021, the JPML set the Transfer Motion for hearing on March 25, 2021.

Attached as Exhibit A is a copy of the JPML’s Notice of Hearing Session. The parties anticipate a

decision on the Transfer Motion in April 2021, and respectfully request that the Court continue its

stay of this action until the JPML has entered an order on the Transfer Motion.

       Respectfully submitted this 26th day of February 2021.




1
  The parties expressly reserve, and do not waive, all rights, claims and defenses, including but
not limited to the parties’ respective positions relating to jurisdiction, venue, standing, any
applicable arbitration agreements and/or class action waivers, and any claim of failure to state a
claim upon which relief may be granted.
          Case 2:20-cv-01652-AMM Document 9 Filed 02/26/21 Page 2 of 2




/s/ John E. Norris
One of the Attorneys for Plaintiff

OF COUNSEL:

DAVIS & NORRIS, LLP
The Bradshaw House
2154 Highland Avenue South
Birmingham, AL 35205
Telephone: (205) 930-9900
Facsimile: (205) 930-9989


/s/ Sara Anne Ford
One of the Attorneys for Defendant Apple Inc.

OF COUNSEL:

LIGHTFOOT, FRANKLIN & WHITE, LLC
The Clark Building
400 North 20th Street
Birmingham, AL 35203-3200
Telephone: (205) 581-0700
Facsimile: (205) 581-0799
